UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7609



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID FITZGERALD LIGHTNER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-93-133)


Submitted: February 12, 2004               Decided:   February 20, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Fitzgerald Lightner, Appellant Pro Se. Gretchen C.F.
Shappert, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            David Fitzgerald Lightner appeals the district court’s

order denying his Fed. R. Civ. P. 60(b) motion.         We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.      See United States v.

Lightner,   No.   CR-93-133   (W.D.N.C.   July   10,   2003).   We   deny

Lightner’s motion to remand his case and grant his motion for

judicial notice.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -